PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,551
Filing Date: 19 Dec 2017
Appellant(s): Butzke et al.



__________________
Douglas A. Yerkeson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 June 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. § 112 rejection of claims 1 and 3-17 is withdrawn.  Appellant’s arguments, see page 9, have been fully considered and are persuasive.  In view of this, the term “fine” will be interpreted to require the cross-sectional area of the jet opening to be at most 0.2 mm2.  
(2) Response to Argument
Regarding the rejections of the claims as being obvious over Ward in view of Okubo, Appellant argues that the proposed combination of Ward in view of Okubo is improper.  In particular, Appellant argues that the jet openings of Ward are formed in a flexible water resistant material and the jet openings of Okubo are formed in a thin plate of stainless steel by the process of photo-etching.  Appellant concludes that since photo-etching is not capable of being used to form openings in the rubber or similar flexible material of Ward then the small openings of Okubo cannot be formed in the jet outlet element of Ward.  
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, the process used to form 
Further regarding Ward, Appellant argues that the bottom and side wall of the jet outlet elements do not bulge in response to a fluid operating pressure during active operation of the device.  As evidence, Appellant notes that Figures 2 and 3 do not appear to show any bulging in response to a fluid operating pressure during active operation of the device.  
In response, it is noted that the entire disclosure of the prior art must be considered.  Although the figures do not appear to show visible deformation, the prior art is interpreted to teach that the jet outlet elements would be capable of deforming in response to a fluid operating pressure, as explained in the rejection above.  Additionally, the figures of Ward do not indicate the amount of pressure within the jet outlet elements or even that water is present.  Further, Appellant’s claims do not indicate a minimum pressure at which the bulging must occur, or the degree to which the side wall and bottom wall must bulge, or even that the bulging must result in visible deformation.  Therefore, Ward is interpreted to disclose the limitation that the bottom and side wall of the jet outlet elements are configured to bulge in response to a fluid operating pressure during active operation of the device, and the rejection is maintained.  
Finally regarding Ward, Appellant argues that the structure and function of the device of Ward precludes the bulging of the bottom or side wall of the projections.  In particular, Appellant asserts that if the projections were to deform it would prevent the gasket from maintaining a secure seal and the actuating member 36 from freely moving in order to open and close the flow path.  
In response, it is noted that some amount of bulging of a portion of the projections can occur without affecting the seal of the gasket and the movement of the actuating member.  Since the entirety 
Regarding claim 16, Appellant argues that Ward in view of Okubo and Grassberger fails to disclose the limitation that the bottom and the side wall of the jet outlet element are composed of an elastomer material having a Shore A hardness of at most 40.  Grassberger teaches a Shore A hardness of approximately 40 to 50, as noted in the rejection above.  Since Grassberger teaches the Shore A hardness is 40, which is the upper limit recited by Claim 16, Grassberger is interpreted to teach this limitation, and the rejection of Claim 16 as being obvious over Ward in view of Okubo and Grassberger is maintained.  
Regarding the rejections of the claims as being obvious over Bergmann in view of Thonnes and Okubo, Appellant argues that the proposed modification is improper because it is not workable.  Appellant argues that the “the elastic plate 4 of Thonnes can clearly not reasonably be used in the ring-
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The proposed modification is not to replace the ring-shaped jet outlet element 104 of Bergmann with the elastic plate 4 of Thonnes.  Rather, the modification of Bergmann, in view of Thonnes, is to extend the length of the side walls 107 of Bergmann in order that they protrude below the external side 105 to allow bulging of the side walls to occur, as taught by Thonnes.  For clarification, the proposed modification is shown in the annotated figure of Bergmann below.  

    PNG
    media_image2.png
    434
    572
    media_image2.png
    Greyscale


In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, the process used to form the fine jet openings in the jet outlet element of Bergmann is not pertinent; Okubo is relied upon only to teach a specific size of the fine jet openings.  The openings can be formed in Bergmann using any process capable of forming an opening of the recited sized in the material of Ward.  The openings do not need to be formed by photo-etching as Appellant asserts.  Therefore, the combination of Bergmann in view of Okubo is not improper and the rejections are maintained.   
Regarding the rejections of the claims as being obvious over Ukigai in view of Okubo, Appellant argues that the proposed modification is improper because the shape and size of the jet outlet opening of Ukigai cannot be arbitrarily changed or modified because this no longer guarantees the reciprocal motion of the water jet is produced.   
In response, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, one of ordinary skill in 
Appellant further argues that Ukigai does not disclose a plurality of fine jet openings in the bottom of the jet outlet element.
In response, it is noted that Ukigai teaches four of elements 24 (see fig. 1, 2), which have been interpreted to be the fine jet openings.  It is further clarified that together they comprise the “plurality of fine jet openings”.  
Finally, Appellant argues that Ukigai “teaches away” from bulging of the side walls since it discloses a deformation limiting member to fix a problem of undesirable deformation of the jet outlet element, which may lead to “a risk that spouting may not occur as planned” or damage.  
In response, it is noted that this argument is moot because Ukigai is not being modified to bulge, or to bulge a certain amount.  Further, Ukigai still discloses that the jet outlet element bulges with the deformation limiting member, just to a lesser degree (par. 64).
Therefore, the rejections of the claims as being obvious over Ukigai in view of Okubo are maintained.      
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee. 

 In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.